Per curiam.
These three matters are before the Court on three notices of discipline seeking the disbarment of Respondent Dana Posey Gentry (State Bar No. 289810). The State Bar served Gentry personally, but he failed to file any Notices of Rejection. Therefore, he is in default, has waived his right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1 (b).
The facts, as deemed admitted, show that Gentry represented clients in three divorce cases and, with respect to some or all of them, did not file appropriate documents, did not respond to his clients’ *771attempts to contact him, failed to communicate with his clients, failed to appear in court, and withdrew from a case without notifying his client. In one case, a client hired Gentry to take action against his ex-wife for violating the parenting-plan contained in the parties’ final divorce decree. The client paid Gentry $2,150. Gentry filed a petition without first giving his client the opportunity to review it, and the petition contained numerous false statements. Gentry obtained an ex parte order pursuant to which the clients’ children were returned to the client in Georgia from Louisiana. The court then set a further hearing on the matter. The client was unable to reach Gentry, but the client’s sister located him, and Gentry promised to appear with the client for the court-ordered hearing. Shortly thereafter, Gentry was suspended from practice in Alabama and told the sister he would not appear at the hearing the next day (which was in Georgia, where Gentry was still licensed to practice). Gentry did not appear and, as a result of the hearing, the client’s children were returned to their mother in Louisiana. Gentry’s actions caused the children’s lives to be severely disrupted.
Decided October 15, 2012.
In another case, a client hired Gentry to represent him in a divorce case and paid Gentry $2,207.50. Gentry filed a complaint on behalf of the client, but thereafter failed to return any of his client’s numerous phone calls pursuant to which the client left messages requesting information about the status of his case. Gentry later filed a notice of withdrawal from the case but did not send a copy to the client. Gentry did not respond to his client’s written request for a refund, and when the client went to Gentry’s office, he found it closed. The client then called the clerk of court and was informed that Gentry had withdrawn from his case.
By his conduct in these cases Gentry violated Rules 1.2, 1.3, 1.4, 1.16 (d), 3.2 and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), some of which may be punished by disbarment. The State Bar recommends that Gentry be disbarred.
We have reviewed the records in these cases and agree that disbarment is the appropriate punishment. In aggravation of discipline, we note Gentry’s multiple disciplinary matters. Accordingly, we hereby order that the name of Dana Posey Gentry be removed from the rolls of attorneys authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, William J. Cobb, Assistant General Counsel State Bar, for State Bar of Georgia.